Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Dietze et al (WO2018/059931, wherein US 11,208,581 will be used as the English language equivalent) in view of Johnson et al (6,030,701).
The applied reference has a common inventor and assignees with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Dietze sets forth thermally vulcanizable adhesives and tapes obtained therefrom—see abstract, title, col. 15, line 65 to col. 16, line 4 and col. 17, lines 35-38.  Said adhesive tapes can be used for sealing, such as seam sealing, underseal bonding, flange bonding, hole stopping in automotive bodies—see col. 18, lines 15-33.  Said adhesive tapes comprise thermally activatable meltable adhesives on carrier substrates—see col. 16, lines 37-60.  
Said compositions comprise a meltable polybutadiene-polyurethane, ground sulfur, optionally at least one vulcanization accelerator, at least one filler, at least one epoxy resin, at least one tackifier resin, bitumen, at least one plasticizer, and other auxiliaries and additives—see col. 3, lines 4-25.  Said adhesive at room temperature has a solid or at least a highly viscous consistency and can be vulcanized thermally in temperature ranges between 130 deg. C and 230 deg. C—see col. 3, lines 19-25.  Said thermal vulcanization is a sulfur crosslinking activated and completed by temperature increase—see col. 3, lines 28-36.    
Dietze sets forth the polybutadiene-polyurethane is obtained by reaction of at least on polybutadiene diol, at least one chain extender having a hydroxyl functionality of two or more and a molar mass of less than or equal to 300 g/mol; and optionally at least one polybutadiene-polyol having a number averaged average functionality greater than two and less than or equal to 3.0 with at least one aliphatic or alicyclic diisocyanate—see col. 11, line 63 to col. 12, line 4.  
Dietze does not expressly sets forth the method for sealing discontinuities in vehicle bodywork as found in instant claim 1.  However, Dietze sets forth said adhesive tapes can be used in sealing and bonding methods in automotive vehicles—see col. 18, lines 15-33.  In addition, it is known in the art to use melt-flowable adhesive materials for sealing surfaces, such as vehicle bodies, as suggested by Johnson.  Johnson sets forth using thermosettable adhesive tapes that are substantially tack free at room temperature by placing a melt-flowable sheet over the surface of a substrate, to bond or seal; heating said sheet to cause softening and bonding to the surface of the substrate; and further heating causes tackiness of the adhesive and wetting of the surface.  Johnson further sets forth said sheet material may cure and crosslink when it is heating to become a thermoset which is permanent—see col. 4, lines 1-19.  Therefore, it would have been within the skill level of an ordinary artisan to use the vulcanizable adhesive tape set forth by Dietze in known methods forth joining and/or sealing automobile vehicles, as espoused by Johnson et al.  The motivation would have been a reasonable expectation of obtaining an adhesive tape which can be vulcanized thermally within a temperature range from 130.degree. C. to 230.deg. C and having a tensile shear strength of between greater than 0 to at least 30.0 N/mm.sup.2 in absence of evidence to the contrary and/or unexpected results—see col. 2, lines 45-65
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter

Claims 2-5, 12-13 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc